   Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 1 of 11
Filing # 130828053 E-Filed 07/16/2021 03:16:36 PM



                  IN THE COUNTY COURT OF THE NINETEENTH JUDICIAL CIRCUIT
                          IN AND FOR INDIAN RIVER COUNTY, FLORIDA

        Ronald Davis,

                  Plaintiff,

        V.                                                             Case No.:

        Capio Partners, LLC,

                  Defendant,


                         STATEMENT OF CLAIM AND DEMAND FOR JURY TRIAL

                  Plaintiff Ronald Davis ("Plaintiff"), by and through her undersigned counsel, seeks redress

        for the unlawful practices of Defendant, Capio Partners, LLC ("Defendant"), to wit, for

        Defendant's violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

        ("FDCPA") and the Florida Consumer Collection Practices Act, Fla. Stat. § 559, et seq.

        ("FCCPA"), and in support thereof, alleges the following:

                                            NATURE OF THE ACTION

             I.       THE FAIR DEBT COLLECTION PRACTICES ACT

             1. The Fair Debt Collection Practices Act (the "FDCPA") is a series of statutes which prohibit

                  a catalog of activities in connection with the collection of consumer debts by debt

                  collectors. See, 15 U1S.C. §1692, generally. Congress enacted the FDCPA to regulate the

                  collection of consumer debts by debt collectors. The express purposes of the FDCPA are

                  to "eliminate abusive debt collection practices by debt collectors, to insure that debt

                  collectors who refrain from using abusive debt collection practices are not competitively

                  disadvantaged, and to promote consistent State action to protect consumers against debt

                  collection abuses." 15 U.S.C. § 1692(e).



         ii Page
Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 2 of 11




        2. In enacting the FDCPA, the United States Congress found that "[t]here is abundant

             evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt

             collectors," which "contribute to the number of personal bankruptcies, to marital

             instability, to the loss of jobs, and to invasions of individual privacy." 15 U.S.C. § 1692(a).

             Congress additionally found existing laws and procedures for redressing debt collection

             injuries to be inadequate to protect consumers. 15 U.S.C. § 1692(b).

        3. Accordingly, the FDCPA imposes civil liability on any person or entity that violates its

             provisions, and establishes general standards of debt collector and provides for specific

             consumer rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare

             certain rights to be provided to or claimed by debtors, forbid deceitful and misleading

             practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable

             conduct, both generally and in a specific list of disapproved practices.

        4. Section 1692c(b) of the FDCPA provides that "[e]xcept as provided in section 1692b of

             this title, without the prior consent of the consumer given directly to the debt collector, or

             the express permission of a court of competent jurisdiction, or as reasonably necessary to

             effectuate a postjudgment judicial remedy, a debt collector may not communicate, in

             connection with the collection of any debt, with any person other than the consumer, his

             attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

             attorney of the creditor, or the attorney of the debt collector."'

         5. The FDCPA is a strict liability statute. Taylor v. Perrin, Landry, deLaunay & Durand, 103

             F.3d 1232 (5th Cir. 1997). "Because the Act imposes strict liability, a consumer need not

             show intentional conduct by the debt collector to be entitled to damages." Russell v.



      The exceptions listed in section 1692b of the FDCPA are inapplicable in this case.

     21 Page
Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 3 of 11




           Equifax A.R.S., 74 F. 3d 30 (2d Cir. 1996); see also, Gearing v. Check Brokerage Corp.,

           233 F.3d 469 (7th Cir. 2000) (holding unintentional misrepresentation of debt collector's

           legal status violated FDCPA).

       6. The FDCPA is a remedial statute, and therefore must be construed liberally in favor of the

           debtor. Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235 (W.D. Wash. 2006). The remedial

           nature of the FDCPA requires that courts interpret it liberally. Clark v. Capital Credit &

           Collection Services, Inc., 460 F. 3d 1162 (9th Cir. 2006). "Because the FDCPA, like the

           Truth in Lending Act [15 U.S.0 §1601], is a remedial statute, it should be construed

           liberally in favor of the consumer." Johnson v. Riddle, 305 F. 3d 1107 (10th Cir. 2002).

               THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

       7. "The Florida Consumer Collection Practices Act is a laudable legislative attempt to curb

           what the Legislature evidently found to be a series of abuses in the area of debtor-creditor

           relations." Harris v. Beneficial Finance Company of Jacksonville, 338 So. 2d 196, 200-

           201 (Fla 1976). The FCCPA is to be construed in a manner that is protective of the

           consumer. See Fla. Stat. § 559.552 (providing that in the event of inconsistencies with the

           FDCPA, the provision that is more protective of the debtor prevails). Moreover, "[u]nlike

           the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons collecting

           a consumer debt." In re Hathcock, 437 B.R. 696, 704 (Banks. M.D. Fla. 2010); See also

           Heard v. Mathis, 344 So. 2d 651, 654 (Fla. 1st DCA 1977) (holding that, the FCCPA

           applied to "a private individual making an oral, non-interest bearing loan to a friend.").

        8. The FCCPA proscribes conduct similar to that prohibited by the FDCPA. Specifically, the

           FCCPA states:

                  In collecting consumer debts, no person shall:

                  [. • •

     3 'Page
Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 4 of 11




                   (5) Disclose to a person other than the debtor or her or his family
                   information affecting the debtor's reputation, whether or not for
                   credit worthiness, with knowledge or reason to know that the other
                   person does not have a legitimate business need for the information
                   or that the information is false.

           Fla. Stat. § 559.72.

       9. In applying and construing the FCCPA, "due consideration and great weight shall be given

           to the interpretations of the Federal Trade Commission and the federal courts relating to

           the federal Fair Debt Collection Practices Act." Fla. Stat. § 559.77(5).

       10. As set forth in more detail below, Defendant's written communications to Plaintiff violate

           the aforementioned and/or foregoing provisions of the FDCPA and FCCPA, thereby giving

           rise to this action and entitling Plaintiff to damages for the same.

                                    JURISDICTION AND VENUE

       1 L This is an action for damages greater than $500 but less than $2,500, exclusive of attorney's

           fees and costs.

       12. This action arises out of the Defendant's unlawful conduct, to wit, the acts and/or omissions

           of the Defendant in attempting to collect a consumer debt from Plaintiff violated the

           FDCPA and FCCPA.

       13. Venue in Indian River County is proper because Plaintiff resides here, the Defendant

           transacts business here, and the complained conduct of Defendant occurred here.

                                                  PARTIES

        14. Plaintiff is natural person, and a citizen of the State of Florida, residing in Indian River

           County, Florida.

        15. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8).

        16. Defendant does business in Florida.


     4 Page
Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 5 of 11




       17. Defendant holds itself out as a business providing debt collection services and identified

          itself as a debt collector when communicating with Plaintiff.

       18. Defendant uses the telephone, Internet and/or mails in a business the principal purpose of

          which is the collection of debts.

       19. Defendant regularly collects or attempts to collect, directly or indirectly, debts owed or due

          or asserted to be owed or due another.

       20. Defendant holds a Consumer Collection Agency License issued by the Florida Office of

          Financial Regulation.

       21. Defendant is a "debt collector" as defined by 15 U.S.C. § 1692a(6) and Fla. Stat. §

          559.55(7).

       22. At all times material, Defendant was acting as a debt collector when communicating with

          Plaintiff.

       23. At all times material hereto, Defendant was subject to the FCCPA. See, e.g., Cook v. Blazer

          Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. 1st Dist. App. 1976) (citing Fla. Stat. §

          1.01(3)).

                                     FACTUAL ALLEGATIONS

       24. Plaintiff is alleged to owe a financial obligation (hereinafter the "Alleged Debt").

       25. The Alleged Debt consists of amounts allegedly due for consumer/personal purchases.

       26. The Alleged Debt is a "debt" as defined by 15 U.S.C. § 1692a(5) as it is a financial

          obligation allegedly incurred by Plaintiff primarily for personal, family or household

          purposes.

       27. On or about March 25, 2021, Defendant caused to be sent a written communication to

          Plaintiff (hereinafter "Defendant's Collection Letter"). A true and correct copy of



     SIP age
Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 6 of 11




           Defendant's Collection Letter is attached hereto as "Exhibit A".

       28. Defendant's Collection Letter is a "communication" as defined by 15 U.S.C. § 1692a(2) in

           that Defendant's Collection Letter conveys information regarding the Alleged Debt to

           Plaintiff.

       29. As demonstrated by its form and content, Defendant's Collection Letter is an attempt by

           Defendant to collect the Alleged Debt from Plaintiff.

       30. Upon information and belief, Defendant did not generate, print and/or transmit Defendant's

           Collection Letter to Plaintiff. Instead, Defendant outsourced the generation, printing,

           and/or transmission of Defendant's Collection Letter to a third-party vendor (hereinafter

           "Vendor").

       31. In connection with Defendant's above-described outsourcing, Defendant communicated to

           Vendor information regarding Plaintiff's alleged debt including, but not limited to,

           Plaintiff's name, address, status as an alleged debtor, alleged account balance, alleged

           account number, and/or alleged creditor.

       32. Plaintiff did not consent to Defendant's communication with Vendor.

       33. The information communicated to Vendor by Defendant affects Plaintiff's reputation.

       34. All conditions precedent to the filing of this action have occurred or been waived.

                              COUNT I — VIOLATION OF THE FDCPA

        35. Plaintiff re-asserts and re-alleges paragraphs 1 through 34 as if fully restated herein.

        36. As detailed more fully above, Defendant is a debt collector and attempted to collect a

           consumer debt from Plaintiff by and through Defendant's Collection Letter. In doing so,

           Defendant violated the FDCPA, to wit:

               a. Section 1692c(b) by communicating, in connection with the collection of any debt,
Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 7 of 11




                  with any person other than the consumer, his attorney, a consumer reporting agency

                  if otherwise permitted by law, the creditor, the attorney of the creditor, or the

                 attorney of the debt collector, without Plaintiff's prior consent given directly to

                  Defendant. See, e.g., Hunstein v. Preferred Collection and Mgt. Services, Inc., 19-

                  14434,2021 WL 1556069 (11th Cir. Apr. 21, 2021).

       37. Defendant's aforementioned violations of the FDCPA have caused an injury-in-fact to

          Plaintiff that is concrete and particularized in that Plaintiff's statutory right to privacy with

          respect to Plaintiff's financial information has been violated. Hunstein v. Preferred

          Collection and Mgt. Services, Inc., 19-14434, 2021 WL 1556069, at *4 (11th Cir. Apr. 21,

          2021)("Notably, the FDCPA's statutory findings explicitly identify "invasions of

          individual privacy" as one of the harms against which the statute is directed. 15 U.S.C. §

          1692(a). And to that end, the statutory provision under which Hunstein has sued here

          expressly prohibits a debt collector from "communicat[ing]" with any but a few persons or

          entities "in connection with the collection of any debt." Id. § 1692c(b). Although §

          1692c(b) isn't identical in all respects to the invasion-of-privacy tort, we have no difficulty

          concluding that it bears "a close relationship to a harm that has traditionally been regarded

          as providing a basis for a lawsuit in English or American courts." Spokeo, 136 S. Ct. at

          1549."); Church v. Accretive Health, Inc., 654 Fed. Appx. 990, 995 (11th Cir.

          2016)("Church has alleged that the FDCPA governs the letter at issue, and thus, alleges

          she had a right to receive the FDCPA-required disclosures. Thus, Church has sufficiently

          alleged that she has sustained a concrete—i.e., 'real'—injury because she did not receive

          the allegedly required disclosures. The invasion of Church's right to receive the disclosures

          is not hypothetical or uncertain; Church did not receive information to which she alleges



     7 'Page
Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 8 of 11




           she was entitled. While this injury may not have resulted in tangible economic or physical

           harm that courts often expect, the Supreme Court has made clear an injury need not be

           tangible to be concrete. See Spolceo, Inc., 578 U.S. at         , 136 S.Ct. at 1549; Havens

           Realty Corp., 455 U.S. at 373, 102 S.Ct. 1114. Rather, this injury is one that Congress has

           elevated to the status of a legally cognizable injury through the FDCPA. Accordingly,

           Church has sufficiently alleged that she suffered a concrete injury, and thus, satisfies the

           injury-in-fact requirement.")(intemal footnotes omitted); McCamis v. Servis One, Inc.,

           2016 WL 4063403, at *2 (M.D. Fla. July 29, 2016)("Here, Plaintiff alleges a concrete and

           particularized injury in fact: Plaintiff has statutorily-created rights to be free from a debt

           collector's inappropriate attempts to collect a debt [... ] and to be free from being subjected

           to false, deceptive, unfair, or unconscionable means to collect a debt. [... ] [V]iolation of

           statutory rights is not a 'hypothetical or uncertain' injury, but 'one that Congress has

           elevated to the status of a legally cognizable injury through the FDCPA.'")(quoting Church

           v. Accretive Health, Inc., 654 Fed. Appx. 990, 995 (11th Cir. 2016)); Prindle v. Carrington

           Mortg. Services, LLC, 2016 WL 4369424, at *8 (M.D. Fla. Aug. 16, 2016)("Through §

           1692e, Congress identified an existing concrete harm (being subjected to specific abusive

           debt-collection practices) that, by itself, was inadequate at law to establish standing").

        38. As a result of Defendant's aforementioned FDCPA violations, Plaintiff has suffered actual

           damages, including but not limited to stress, anxiety, frustration, and confusion, whereby

           Plaintiff is entitled to relief for such, in addition to statutory damages and attorney's fees

           and costs.

                                COUNT II— VIOLATION OF THE FCCPA


        39. Plaintiff re-asserts and re-alleges paragraphs 1 through 34 as if fully restated herein.

       -_-_-___•---.
     8 PaQe
Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 9 of 11




        40. As detailed more fully above, Defendant is a debt collector and attempted to collect a

            consumer debt from Plaintiff by and through Defendant's Collection Letter. In doing so,

            Defendant violated the FCCPA, to wit:

                  a. Section 559.72(5) by Disclosing to a person other than the Plaintiff or her or his

                     family information affecting the Plaintiff's reputation, whether or not for credit

                     worthiness, with knowledge or reason to know that the other person does not have

                     a legitimate business need for the information or that the information is false.

        41. As a result of Defendant's aforementioned FCCPA violations, Plaintiff has suffered actual

            damages, including but not limited to fear, stress, confusion, deception, anxiety and worry,

            whereby Plaintiff is entitled to relief for such, in addition to statutory damages, attorney's

            fees and costs.

                                      DEMAND FOR JURY TRIAL

        42. Plaintiff respectfully demands a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

     Defendants, awarding Plaintiff the following relief:

            (a)      Statutory and actual damages, as provided under 15 U.S.C. §1692k, for the FDCPA
                     violations committed by Defendant in attempting to collect the Alleged Debt;

            (b)      Statutory and actual damages, as provided under Fla. Stat. § 559.77(2), for the
                     FCCPA violations committed by Defendant in attempting to collect the Alleged
                     Debt;

            (c)      An injunction prohibiting Defendant from engaging in further collection activities
                     directed at Plaintiff that are in violation of the FCCPA;

            (d)      A declaration that Defendant's collection effort as detailed herein violate the
                     FCCPA;

            (e)      Costs and reasonable attorneys' fees as provided by both 15 U.S.C. §1692k and


     9 PaQe
Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 10 of 11




                 Fla. Stat. § 559.77(2); and

           (f)   Any other relief that the Court deems appropriate and just under the circumstances.

     DATED: July 16, 2021


                                                      Respectfully submitted by:

                                                      Is! Benjamin W. Raslavich
                                                      BENJAMIN W. RASLAVICH, ESQ.
                                                      Florida Bar No.: 0102808
                                                      ICUHN RASLAVICH, P.A.
                                                      2110 West Platt Street
                                                      Tampa, Florida 33606
                                                      Telephone: (813) 422 — 7782
                                                      Facsimile: (813) 422 — 7783
                                                      ben@theKRfirm.com
                                                      Counsel for Plaintiff




     10IPage
  Case 2:21-cv-14342-DMM Document 1-1 Entered on FLSD Docket 08/19/2021 Page 11 of 11


      Go
                                                                           Exhibit A

                                                                                                    Lawnwood Regional Medical Center

    cap
      PARTNERS
    2222 Texoma PKwy, Ste 150
       Sherman, TX 75090                                                                                                                      Nharch 25, 2021


                                                                                  NOTICE OF DEBT


WHAT IS THIS ABOUT?
The above account, owed to Lawnwood Regional Medical Center is past due. Gaol°. Partners has bi...en contracted
to 'collect the outstanding balance. Payments and questions should be directed to Capio Part*rs to ensure
prompt service and credit.                                                                     1

WHAT YOU CAN DO?
We are reasonable people to deal with and we know that times are tough_ However, we need your assistance to
help you resolve the above-referenced account. Remember, to ensure prompt service and cracig; inquiries or
payments should be made directly to Capic.Partners. •

Office hours are Monday through Thursday 8AM to 7PM, Friday' SAM to 5PM and Saturday 84 M to NOON,
Central Time. You may contact us toll-free at 888-887-6705. We offer several payment options. Wean take.your
payment information over the phone or you may Mail a check directly to our office or pay your accoittt online. You
will need this letter for reference in order to pay your account online.

Sincerely,
Capio Partners, LLC




                                    https://ronalddavis3296027646231.revexpress.com
                                    PASSWORD: 8C0AF86
                                      SEE REVERSE SIDE FOR IMPORTANT CONSUMER INFORMATION
                                                                    .    ""..Detech_aokom_Portion And Rrn WIth-Paym9ntl`"


DEPT 373    2076171221035
PO BOX 4115
CONCORD CA 94524                                                                                                         'Reference #: 000109349go9
                                                                                                                          Account #: 11.13362
Mill 111 11111111111 Ell 1111 lII 111 111111 OH 11111 1111(11111 1111111111 ENE                                         !Balance Due: $3373.00

RETURN SERVICE REQUESTED



1.11.1.11011011011.1111111011111111111                      111111111111111111111li


               RONALD DAVIS
               1438 40TH AVE
               VERO BEACH FL 32980-2754                                                                            Capio Partners LLC
                                                                                                                   P. O. Box 1378
                                                                                                                   Sherman, TX 75091
